              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                            1:20 CR 17

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )           ORDER
                                                )
RONALD CHARLES CALDWELL                         )
____________________________________            )

      This matter is before the Court for potential amendment of Defendant’s

conditions of release.

      Neither party has objected to a change of Defendant’s conditions as

referenced in this Court’s Order filed on June 23, 2020 (Doc. 13).

      IT IS THEREFORE ORDERED THAT:

            1. The Order Setting Conditions of Release (Doc. 5) is

               MODIFIED and AMENDED and the following conditions are

               imposed pursuant to 18 U.S.C. § 3142(c)(1)(B):

                  a. Defendant shall participate in the location monitoring

                         program of Curfew and shall abide by its requirements

                         as the pretrial services officer or supervising officer

                         instructs. Defendant is restricted to his residence every

                         day as directed by the pretrial services office or

                         supervising officer.




     Case 1:20-cr-00017-MR-WCM Document 14 Filed 06/26/20 Page 1 of 2
            b. To the extent any additional location monitoring

               equipment is needed, the pretrial services office shall

               have up to three (3) business days to install said

               equipment.

      2. The additional terms and conditions as set forth in the Order

         Setting Conditions of Release (Doc. 5) remain in place.

                                 Signed: June 25, 2020




Case 1:20-cr-00017-MR-WCM Document 14 Filed 06/26/20 Page 2 of 2
